In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-12-0387-CR
                                  ________________________


                                  Tawona Sharmin Riles, Appellant

                                                   v.

                                    The State of Texas, Appellee



                             On Appeal from the 108th District Court
                                      Potter County, Texas
              Trial Court No. 63,828-E, Honorable Douglas R. Woodburn, Presiding


                                           April 24, 2013

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

        Appellant, Tawona Sharmin Riles, appeals her conviction for delivery of a

controlled substance within a drug free zone. She pled guilty without the benefit of a

plea bargain, and the trial court assessed punishment at four years in prison.1


        1
         The trial court assessed punishment after a hearing was held on this cause and in cause number
59,309-E wherein appellant was adjudicated guilty after she was found to have violated conditions of her
probation.
         Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders2 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing her of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

March 19, 2013, this court notified appellant of her right to file her own brief or response

by April 18, 2013, if she wished to do so. To date, a response has not been filed.

         In compliance with the principles enunciated in Anders, appellate counsel

discussed four potential areas for appeal which included 1) the indictment, 2) the

voluntariness of her guilty plea, 3) the sentence and, 4) ineffective assistance of

counsel. However, counsel then proceeded to explain why the issues were without

merit.

         In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with

counsel’s conclusions.

         Accordingly, we affirm the judgment of the trial court and grant counsel’s motion

to withdraw.

                                                               Brian Quinn
                                                               Chief Justice
Do not publish.




         2
         See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396,18 L.Ed.2d 493 (1967).




                                                   2